


Exhibit 10.1

EATON VANCE CORP.

2008 OMNIBUS INCENTIVE PLAN

Restatement No. 4

(Effective as of October 26, 2011)

 


EATON VANCE

2008 OMNIBUS INCENTIVE PLAN

Restatement No. 4

(Effective as of October 26, 2011)

ARTICLE I

PURPOSE

     The purpose of this Plan is to enhance the profitability and value of the
Company for the benefit of its stockholders by enabling the Company to offer
Eligible Employees and Non-Employee Directors stock-based incentives in the
Company to attract, retain and reward such individuals and strengthen the
mutuality of interests between such individuals and the Company’s stockholders.

     The effective date of Plan is October 30, 2008, the date it was approved by
the voting stockholders of the Company (“Voting Stockholders”). Restatement No.
2 became effective on October 23, 2009, the date it was approved by the Voting
Stockholders of the Company; Restatement No. 3 became effective on October 26,
2010, the date it was approved by the Voting Stockholders of the Company. This
Restatement No. 4 became effective on October 26, 2011, the date it was approved
by the Voting Stockholders of the Company.

ARTICLE II

DEFINITIONS

For purposes of this Plan, the following terms shall have the following
meanings:

     2.1 “Award” means an award under this Plan of any Stock Option, Restricted
Stock or Phantom Stock. All Awards shall be confirmed by, and subject to the
terms of, a written Award Agreement.

     2.2 “Award Agreement” means a Notice and Award Agreement provided to the
Participant, setting forth the terms and conditions of an Award. A Participant’s
acceptance (and non-revocation) of an Award hereunder will be deemed to
constitute his or her acceptance of all terms of the Plan and the Award
Agreement. Award Agreements for Option Awards may be also referred to herein as
“Option Agreements.” Award Agreements for Restricted Stock Awards may be also
referred to herein as “Restricted Stock Agreements.” Award Agreements for
Phantom Stock may be also referred to as “Phantom Stock Agreements.”

     2.3 “Board” means the Board of Directors of the Company.

     2.4 “Cause” means, with respect to any employee of the Company or
Subsidiary, (i) such employee’s failure to perform and discharge his or her
duties and responsibilities for any reason other than death or disability, (ii)
such employee engages or has engaged in an action or course of conduct that in
the reasonable judgment of the Committee (A) constitutes fraud, embezzlement or
theft, (B) violates the Company’s Code of Business Conduct or Code of Ethics as
then in effect, (C) constitutes a crime, (D) violates any rule, regulation or
law to which the Company or Subsidiary is subject, (E) is negligent,

-1-

 


or (F) harms the Company or Subsidiary or either’s reputation, (iii) such
employee is sanctioned or censured by any regulatory or administrative body
(including without limitation federal, foreign, state and local), or (iv) such
employee fails to maintain any license or registration required for the employee
to perform the functions of the employee’s position. With respect to a
Participant’s Termination of Directorship, “cause” means an act or failure to
act that constitutes cause for removal of a director under the Certificate of
Incorporation and By-Laws of the Company or applicable law.

     2.5 “Change in Control” Unless otherwise determined by the Committee, a
“Change in Control” shall be deemed to occur following any transaction if:

(a) The acquisition, other than from the Company or with the Company’s interest,
by any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
combined voting power of the then outstanding Company Voting Stock; provided,
that any acquisition by the Company or any of its Subsidiaries, or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its Subsidiaries shall not constitute a Change in Control.

(b) Approval by the Voting Stockholders of the Company of a reorganization,
merger or consolidation (a “Business Combination”), in each case with respect to
which all or substantially all of the individuals and entities who are the
respective beneficial owners of the Company Voting Stock immediately prior to
such Business Combination will not, following such Business Combination,
beneficially own, directly or indirectly, more than 50% of the then combined
voting power of the then outstanding Company Voting Stock entitled to vote
generally in the election of directors of the Company or other entity resulting
from the Business Combination in substantially the same proportion as their
ownership immediately prior to such Business Combination; or

(c) Approval by the holders of the Company Voting Stock of (i) a complete
liquidation or dissolution of the Company, (ii) a sale or other disposition of
all or substantially all of the assets of the Company, (iii) a sale or
disposition of Eaton Vance Management (or any successor thereto) or of all or
substantially all of the assets of Eaton Vance Management (or any successor
thereto), or (iv) an assignment by any direct or indirect investment adviser
Subsidiary of the Company of investment advisory agreements pertaining to more
than 50% of the aggregate assets under management of all such Subsidiaries of
the Company, in the case of (ii), (iii) or (iv) other than to a corporation or
other entity with respect to which, following such sale or disposition or
assignment, more than 50% of the outstanding combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation or other entity is then owned beneficially,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners of the Company Voting Stock immediately
prior to such sale, disposition or assignment in substantially the same
proportion as their ownership of the Company Voting Stock immediately prior to
such sale, disposition or assignment.

Notwithstanding the foregoing, the following events shall not cause, or be
deemed to cause, and shall not constitute, or be deemed to constitute, a Change
of Control:

     (1) The acquisition, holding or disposition of Company Voting Stock
deposited under the Voting Trust Agreement dated as of October 30, 1997, as
amended, of the voting trust receipts issued therefore, any change in the
persons who are voting trustees thereunder, or the acquisition, holding or
disposition of Company Voting Stock deposited under any subsequent replacement
voting trust agreement or of the voting trust receipts issued therefore, or any
change in the persons who are voting trustees under any such subsequent

-2-

 


replacement voting trust agreement; provided, that any such acquisition,
disposition or change shall have resulted solely by reason of the death,
incapacity, retirement, resignation, election or replacement of one or more
voting trustees.

     (2) Any termination or expiration of a voting trust agreement under which
Company Voting Securities have been deposited or the withdrawal therefrom of any
Company Voting Securities deposited thereunder, if all Company Voting Securities
and/or the voting trust receipts issued therefore continue to be held thereafter
by the same persons in the same amounts.

     (3) The approval by the holders of the Company Voting Stock of a
reorganization of the Company into different operating groups, business entities
or other reorganization after which the voting power of the Company is
maintained as substantially the same as before the reorganization by the holders
of the Company Voting Stock.

A Change in Control shall not occur for purposes of the Plan unless it
constitutes a “change in control” for purposes of Section 409A of the Code if
the Award is subject to Section 409A of the Code.

     2.6 “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to any section of the Code shall also be a reference to any successor
provision and any Treasury Regulation promulgated thereunder, and, in all
instances, as further defined or described under any formal guidance issued by
the Internal Revenue Service or United States Treasury.

     2.7 “Committee” means the Committee the Board may appoint to administer
this Plan; provided that, performance based awards of Restricted Stock may be
made only by a committee or subcommittee of the Board which shall consist of two
or more Non-Employee Directors, each of whom shall be, to the extent required by
Section 162(m) of the Code, an “outside director” as defined in Section 162(m)
of the Code. With respect to the application of this Plan to Non-Employee
Directors, the Committee shall be (i) the Board or (ii) a committee or
subcommittee (which may differ from the committee or subcommittee established
for the grant of Awards to employees) comprised of two or more Non-Employee
directors each of whom qualify as an “independent director” as defined under
Section 303A.02 of the NYSE Listed Company Manual. Initially, without further
action of the Board, the Compensation Committee of the Board will administer the
Plan. To the extent that no Committee exists that has the authority to
administer this Plan, the functions of the Committee shall be exercised by the
Board; provided, however, that in all cases the Board may take actions pursuant
to the Plan to the extent it deems it advisable and as may be consistent with
applicable law. If for any reason the appointed Committee does not meet the
requirements of Rule 16b-3 or Section 162(m) of the Code, such noncompliance
shall not affect the validity of Awards, grants, interpretations or other
actions of the Committee.

     2.8 “Company Non-Voting Stock” means the then outstanding shares of Company
stock not entitled to vote in the election of directors.

     2.9 “Company Voting Stock” means the then outstanding shares of the Company
stock entitled to vote generally in the election of directors.

     2.10 “Company” means Eaton Vance Corp., a Maryland corporation, and its
successors by operation of law.

     2.11 “Covered Employee” means an employee subject to the Code Section
162(m) provisions governing deductibility of certain compensation to such
employees.

-3-

 


     2.12 “Detrimental Activity” means: (a) the disclosure to anyone outside the
Company or Subsidiaries, or the use in any manner other than in the furtherance
of the Company’s or its Subsidiaries’ business, without written authorization
from the Company, of any confidential information or proprietary information,
relating to the business of the Company or its Subsidiaries that is acquired by
a Participant prior to or after the Participant’s Termination; (b) activity
while employed or performing services that results, or if known could result, in
the Participant’s Termination that is classified by the Company as a termination
for Cause; or (c) material breach of any agreement between the Participant and
the Company or a Subsidiary (including, without limitation, any employment
agreement or non-competition or non-solicitation agreement). For purposes of
subsections (a) and (c) above, the Chief Executive Officer and the Chief Legal
Officer of the Company shall each have authority to provide the Participant with
written authorization to engage in the activities contemplated thereby and no
other person shall have authority to provide the Participant with such
authorization.

     2.13 “Director Option” means an option granted to a Non-Employee Director
in accordance with Section 9.2.

     2.14 “Disability” means with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability. Notwithstanding the foregoing, for Awards that are
subject to Section 409A of the Code, Disability shall mean that a Participant is
disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.

     2.15 “Effective Date” means October 26, 2011, the date the Voting
Stockholders approved Restatement No. 4 of the Plan.

     2.16 “Eligible Employees” means each employee of the Company or a
Subsidiary.

     2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any references to any section of the Exchange Act shall also be a reference to
any successor provision.

     2.18 “Fair Market Value” means, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, as of any date and
except as provided below, the last sales price reported for the shares of the
Company on the applicable date as reported on the principal national securities
exchange in the United States on which it is then traded. For purposes of the
grant of any Award, the applicable date shall be the trading day on which the
Award is granted. In the event that an award is granted on a day on which the
applicable market is not open or after close of the applicable market, Fair
Market Value shall be determined on the next day that it is open. For purposes
of the exercise of any Award, the date a notice of exercise is received by the
Company or, if not a day on which the applicable market is open, the next day
that it is open.

     2.19 “Family Member” means “family member” as defined in Section A.1.(5) of
the general instructions of Form S-8, as may be amended from time to time.

     2.20 “Grant Date” means the actual date an Award contemplated hereunder is
actually made to a Participant.

     2.21 “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company or its Subsidiaries under this Plan intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code.

-4-

 


     2.22 “Non-Employee Director” means a director of the Company who is not an
active employee of the Company or a Subsidiary and includes a non-employee
director within the meaning of Rule 16b-3.

     2.23 “Non-Qualified Stock Option” means any Stock Option awarded under this
Plan that is not an Incentive Stock Option.

     2.24 “Participant” means an Eligible Employee or Non-Employee Director to
whom an Award has been granted pursuant to this Plan.

     2.25 “Performance Period” means the period of performance applicable to
Performance Award of Restricted Stock granted under Section 7.4.

     2.26 “Performance Award” means an Award made pursuant to Article 7.4 of
this Plan of the right to receive an allocation of Company Non-Voting Stock at
the end of a specified Performance Period, which the Committee shall have
designated at grant as intended to provide “performance-based compensation”
within the meaning of Code Section 162(m) or which, although not so designated,
the Committee believes provides “performance-based compensation” as so defined
and was granted to a person who is or the Committee determines is reasonably
likely to become a Covered Employee.

     2.27 “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.

     2.28 “Phantom Stock” means a notional award made to a Non-Employee Director
under Section 9.3. Each single unit of Phantom Stock has a reference value equal
to the Fair Market Value of a share of Company Non-Voting Stock.

     2.29 “Plan” means this Eaton Vance Corp. 2008 Omnibus Incentive Plan, as
amended and restated from time to time.

     2.30 “Qualified Member” means a member of the Committee who is a Non-
Employee Director and an “outside director” within the meaning of Treasury
Regulation §1.162-27(e)(3) under Code Section 162(m).

     2.31 “Restricted Stock” means an Award of shares of Company Non-Voting
Stock under this Plan that is subject to Article VII.

     2.32 “Restriction Period” means the period of time during which any grant
or sale of Restricted Stock, or portion thereof, remains subject to a Risk of
Forfeiture, as described in Article VII and any Restricted Stock Agreement.

     2.33 “Retirement” means with respect to any employee of the Company or a
Subsidiary the employee’s Termination of Employment under circumstances deemed
to be a “retirement” under the Company’s or a Subsidiary’s policies, practices
or procedures, or that the Company’s management committee or similar body
considers to qualify for treatment as “retirement.” Retirement with respect to a
member of the Board shall be determined in accordance with the Company’s then
current policy for members of the Board.

     2.34 “Risk of Forfeiture” means a limitation on the right of the
Participant to retain an Award of Restricted Stock, including a right in the
Company to retain the shares of Company Non-

-5-

 


Voting Stock subject to a Restricted Stock Agreement arising because of the
occurrence or non-occurrence of specified events or conditions.

     2.35 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act
as then in effect or any successor provision.

     2.36 “Section 409A of the Code” means the nonqualified deferred
compensation rules under Section 409A of the Code.

     2.37 “Securities Act” means the Securities Act of 1933, as amended and all
rules and regulations promulgated thereunder. Any reference to any section of
the Securities Act shall also be a reference to any successor provision.

     2.38 “Stock Option” or “Option” means any option to purchase shares of
Company Non-Voting Stock pursuant to Article VI or Article IX, as applicable.

     2.39 “Subsidiary” means any subsidiary entity of the Company within the
meaning of Section 424(f) of the Code.

     2.40 “Termination” means a Termination of Employment or Termination of
Directorship, as applicable.

     2.41 “Termination of Directorship” means that the Non-Employee Director has
ceased to be a director of the Company.

     2.42 “Termination of Employment” means: (a) a termination of employment
(for reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Subsidiaries; or (b) when an
entity which is employing a Participant ceases to be a Subsidiary, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Subsidiary at the time the employing entity ceases to be a Subsidiary.
In the event that an Eligible Employee becomes a Non-Employee Director upon the
termination of his or her employment, unless otherwise determined by the
Committee in its sole discretion, no Termination of Employment shall be deemed
to occur until such time as such Eligible Employee is no longer an Eligible
Employee or a Non-Employee Director. Notwithstanding the foregoing, the
Committee may, in its sole discretion, otherwise define Termination of
Employment in the Award Agreement or, if no rights of a Participant are reduced,
may otherwise define Termination of Employment thereafter.

     2.43 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant's spouse, or a dependent (as defined in section 152(a) of the Code)
of the participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant and determined to be an
“unforeseeable emergency” for purposes of Section 409A of the Code.

-6-

 


ARTICLE III

ADMINISTRATION

     3.1 The Committee. The Plan shall be administered and interpreted by the
Committee.

     3.2 Grants of Awards. The Committee shall have full authority to grant,
pursuant to the terms of this Plan, Awards under this Plan. In particular, the
Committee’s authority shall include the authority to:

(a)     

select the Eligible Employees to whom Awards may from time to time be granted
hereunder;

(b)     

determine the number of shares of Company Non-Voting Stock to be covered by each
Award granted hereunder;

(c)     

determine the terms and conditions, not inconsistent with the terms of this
Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Company Non-Voting Stock relating
thereto, based on such factors, if any, as the Committee shall determine, in its
sole discretion);

(d)     

determine whether, to what extent, and under what circumstances an Award may be
settled in cash, Company Non-Voting Stock or other property;

(e)     

determine whether, to what extent and under what circumstances Company Non-
Voting Stock and other amounts payable with respect to an Award under this Plan
shall be deferred either automatically or at the election of the Participant in
any case, in a manner intended to comply with Section 409A of the Code;

(f)     

determine whether a Stock Option is an Incentive Stock Option or Non-Qualified
Stock Option;

(g)     

prescribe the form of each Award Agreement;

(h)     

determine whether to require a Participant, as a condition of the granting of
any Award, to not sell or otherwise dispose of shares acquired pursuant to the
exercise of an Award for a period of time as determined by the Committee, in its
sole discretion, following the date of the acquisition of Company Non-Voting
Stock pursuant to such Award; and

(i)     

make all other decisions regarding grants of Awards hereunder.

Other provisions of the Plan notwithstanding, the Board may perform any function
of the Committee under the Plan, including for the purpose of ensuring that
transactions under the Plan by Participants who are then subject to Section 16
of the Exchange Act in respect of the Company are exempt under Rule 16b-3. In
any case in which the Board is performing a function of the Committee under the
Plan, each reference to the Committee herein shall be deemed to refer to the
Board, except where the context otherwise requires.

-7-

 


     3.3 Manner of Exercise of Committee Authority. At any time that a member of
the Committee is not a Qualified Member, any action of the Committee relating to
an Award to be granted to an employee who is then subject to Section 16 of the
Exchange Act in respect of the Company, or relating to a Restricted Stock
Performance Award, may be taken either (i) by a subcommittee composed solely of
two or more Qualified Members, or (ii) by the Committee but with each such
member who is not a Qualified Member abstaining or recusing himself or herself
from such action, provided that, upon such abstention or recusal, the Committee
remains composed solely of two or more Qualified Members. Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for purposes of the Plan. Any action of the Committee with respect to the Plan
shall be final, conclusive, and binding on all persons, including the Company,
Subsidiaries, Participants, any person claiming any rights under the Plan from
or through any Participant, and stockholders of the Company. The express grant
of any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee. The Committee may delegate to officers or managers of the Company,
including the Company’s management committee, the authority, subject to such
terms as the Committee shall determine, to perform administrative functions and
the vesting and timing of the exercise of Awards either at the time of grant or
thereafter, and such other functions as the Committee may determine to the
extent permitted under applicable law and, with respect to any Participant who
is then subject to Section 16 of the Exchange Act in respect of the Company, to
the extent performance of such function will not result in a subsequent
transaction failing to be exempt under Rule 16b-3(d) or a performance award
meeting the exception for performance compensation under Section 162(m) of the
Code; provided that, in no event shall the authority to grant awards be
delegated to officers or managers of the Company.

     3.4 Limitation of Liability. Each member of the Committee shall be entitled
in good faith to rely or act upon any report or other information furnished to
him or her by any officer or other employee of the Company or any Subsidiary,
the Company’s independent certified public accountants, or other professional
retained by the Company to assist in the administration of the Plan. No member
of the Committee, nor any officer or employee of the Company acting on behalf of
the Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any officer or employee of the Company acting on
their behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination, or
interpretation.

     3.5 Decisions Final. Any decision, interpretation or other action made or
taken in good faith by or at the direction of the Company, the Board, the
Committee (or any of the members thereof) or its delegees arising out of or in
connection with this Plan shall be within the absolute discretion of all and
each of them, as the case may be, and shall be final, binding and conclusive on
the Company and all employees and Participants and their respective heirs,
executors, administrators, successors and assigns.

     3.6 Designation of Consultants/Liability.

(a) The Committee may, in its sole discretion, designate employees of the
Company and professional advisors to assist the Committee in the administration
of this Plan.

(b) The Committee may, in its sole discretion, employ such legal counsel,
consultants and agents as it may deem desirable for the administration of this
Plan and may rely upon any opinion received from any such counsel or consultant
and any computation received from any such consultant or agent.  Expenses
incurred by the Committee or the Board in the engagement of any such

-8-

 


counsel, consultant or agent shall be paid by the Company. The Committee, its
members and any person designated pursuant to subsection (a) above shall not be
liable for any action or determination made in good faith with respect to this
Plan. To the maximum extent permitted by applicable law, no officer of the
Company or member or former member of the Committee or of the Board shall be
liable for any action or determination made in good faith with respect to this
Plan or any Award granted under it.

     3.7 Indemnification. To the maximum extent permitted by applicable law and
the Certificate of Incorporation and By-Laws of the Company and to the extent
not covered by insurance directly insuring such person, each officer or employee
of the Company or any Subsidiary and member or former member of the Committee or
the Board shall be indemnified and held harmless by the Company against any cost
or expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any sum paid in settlement of a claim with
the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of this
Plan, except to the extent arising out of such officer’s, employee’s, member’s
or former member’s fraud [or gross negligence]. Such indemnification shall be in
addition to any rights of indemnification the officers, employees, directors or
members or former officers, directors or members may have under applicable law
or under the Certificate of Incorporation or By-Laws of the Company or any
Subsidiary. Notwithstanding anything else herein, this indemnification will not
apply to the actions or determinations made by an individual with regard to
Awards granted to him or her under this Plan.

ARTICLE IV

SHARE LIMITATION

     4.1 Shares. The aggregate number of shares of Company Non-Voting Stock that
may be issued or used for reference purposes or with respect to which Awards may
be granted under this Plan shall not exceed 16,800,000 (subject to any increase
or decrease pursuant to Section 4.2), which may be either authorized and
un-issued Company Non-Voting Stock or Company Non-Voting Stock held in or
acquired for the treasury of the Company, or both.

     4.2 Counting Shares; Adjustments.

(a) Manner of Counting Shares. If any shares of Company Non-Voting Stock subject
to an Award expire, are forfeited, canceled, exchanged, or surrendered or such
Award is settled in cash or otherwise terminates without the Participant’s
retention of the shares of Company Non-Voting Stock covered by the Award,
including (i) the number of shares of Company Non-Voting Stock withheld in
payment of any tax obligation relating to the grant of such Award and (ii) the
number of shares of Company Non-Voting Stock equal to the number surrendered in
payment of any tax obligation relating to the lapse of the Restriction Period
applicable to a Restricted Stock Award, such number of shares of Company
Non-Voting Stock will again be available for Awards under the Plan. The
Committee may make determinations and adopt regulations for the counting of
shares of Company Non-Voting Stock relating to any Award to ensure appropriate
counting, avoid double counting (in the case of a substitute Award), and provide
for adjustments in any case in which the number of shares of Company Non-Voting
Stock actually distributed differs from the number of

-9-

 


  shares of Company Non-Voting Stock previously counted in connection with   
such Award.    (b)  Type of Shares Distributable. Any shares of Company
Non-Voting Stock    delivered with respect to any Award may consist, in whole or
in part, of    authorized and un-issued shares of Company Non-Voting Stock or
shares of    Company Non-Voting Stock reacquired by the Company through purchase
in the    open market or in private transactions.    (c)  Adjustments. In the
event that the Committee shall determine that any dividend    or other
distribution (whether in the form of cash, shares of Company Non-    Voting
Stock, or other property) which is unusual and non-recurring, or any   
recapitalization, stock split, reverse split, reorganization, merger,
consolidation,    spin-off, combination, repurchase or share exchange, or other
similar corporate    transaction or event affects the shares, then the Committee
shall make such    equitable changes or adjustments as it deems appropriate and,
in such manner as    it may deem equitable, adjust (i) any or all of the number
of shares of Company    Non-Voting Stock which may be thereafter issued in
connection with Awards,    (ii) the number of shares of Company Non-Voting Stock
issued or issuable in    respect of outstanding Options or, if deemed
appropriate, make provisions for    payment of cash or other property with
respect to any outstanding Option, (iii)    the exercise price relating to any
Option, and (iv) the number and kind of shares    of Company Non-Voting Stock
set forth in Section 6.2 as the per-person    limitation for any three calendar
years for Option awards; provided, however, in    each case that, with respect
to Incentive Options, such adjustment shall be made    in accordance with
Section 424 of the Code, unless the Committee determines    otherwise. In
addition, the Committee is authorized to make adjustments in the    terms and
conditions of, and any criteria and performance objectives or goals    included
in, Awards in recognition of unusual or non-recurring events (including   
events described in the preceding sentence, as well as acquisitions and   
dispositions of assets or all or part of businesses) affecting the Company or
any    Subsidiary or any business unit, or the financial statements thereof, or
in response    to changes in applicable laws, regulations, accounting
principles, tax rates and    regulations, or business conditions or in view of
the Committee’s assessment of    the business strategy of the Company, a
Subsidiary, or business unit thereof,    performance of comparable
organizations, economic and business conditions,    personal performance of a
Participant, and any other circumstances deemed    relevant; provided that,
unless otherwise determined by the Committee, no such    adjustment shall be
made in respect of a Restricted Stock Performance Award if    and to the extent
that such adjustment would cause such Restricted Stock    Performance Award to
provide other than “performance-based compensation”    within the meaning of
Code Section 162(m). 

 

ARTICLE V

ELIGIBILITY; GENERAL REQUIREMENTS FOR AWARDS

     5.1 General Eligibility. All Eligible Employees and Non-Employee Directors
are eligible to be granted Awards under the Plan, subject to the terms and
conditions of this Plan. Except as expressly provided herein, eligibility for
the grant of Awards and actual participation in this Plan shall be determined by
the Committee in its sole discretion.

-10-

 


ARTICLE VI

STOCK OPTIONS

     6.1 Options. Stock Options may be granted alone or in addition to other
Awards granted under this Plan. Each Stock Option granted under this Plan shall
be of one of two types: (a) an Incentive Stock Option or (b) a Non-Qualified
Stock Option.

     6.2 Limitation on Number of Shares to be Granted to Each Participant. Each
Option Agreement shall specify the number of shares of Company Non-Voting Stock
to which it pertains. No Participant may receive, during any three calendar year
period, Options to purchase more than 7,200,000 shares of Company Non-Voting
Stock. If any Option granted to an employee is canceled, the canceled Option
continues to be counted against the maximum number of shares for which Options
may be granted to that Participant under the Plan. The preceding sentence
applies only to calculating the maximum number of shares of Company Non-Voting
Stock available to a Participant during any three calendar year periods, and
shall not apply to or affect the manner of counting shares pursuant to Section
4.2.

     6.3 Grants. The Committee shall, in its sole discretion, have the authority
to grant to any Eligible Employee Incentive Stock Options or Non-Qualified Stock
Options. To the extent that any Stock Option does not qualify as an Incentive
Stock Option (whether because of its provisions or the time or manner of its
exercise or otherwise), such Stock Option or the portion thereof which does not
qualify shall constitute a separate Non-Qualified Stock Option.

     6.4 Terms of Options. Except as expressly provided in this Section, Options
granted under this Plan shall be subject to the following terms and conditions
and shall be in such form and contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee, in its sole
discretion, shall deem desirable:

(a)     

Exercise Price. The exercise price per share of Company Non-Voting Stock subject
to a Stock Option shall be determined by the Committee at the time of grant,
provided that the per share exercise price of a Stock Option shall not be less
than 100% (or, in the case of an Incentive Stock Option granted to a “Ten
Percent Stockholder” (determined in accordance with Code Section 422(b)(6)),
110%) of the Fair Market Value of the Company Non-Voting Stock at the date of
grant.

(b)     

Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than ten (10)
years after the date the Option is granted; and provided further that the term
of an Incentive Stock Option granted to a Ten Percent Stockholder shall not
exceed five (5) years.

(c)     

Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
grant. If the Committee provides, in its discretion, that any Stock Option is
exercisable subject to certain limitations (including, without limitation, that
such Stock Option is exercisable only in installments or within certain time
periods), the Committee may waive such limitations on the exercisability at any
time at, or after, grant, in whole or in part (including, without limitation,
waiver of the installment exercise provisions or acceleration of the time at
which such Stock

-11-

 


  Option may be exercised), based on such factors, if any, as the Committee
shall    determine, in its sole discretion.    (d)  Notice of Exercise and
Payment. An Option shall be exercisable only by delivery    of a written notice
to the Company’s Treasurer or any other officer of the    Company designated by
the Committee to accept such notices on its behalf,    specifying the number of
shares of Company Non-Voting Stock for which it is    exercised. If the shares
are not at that time effectively registered under the    Securities Act of 1933,
as amended, the Participant shall include with such notice    a letter, in form
and substance satisfactory to the Company, confirming that the    shares are
being purchased for the Participant’s own account for investment and    not with
a view to distribution. Payment shall be made in full at the time the    Option
is exercised. Payment shall be made by (i) cash or check, (ii) delivery and   
assignment to the Company of shares of Company Non-Voting Stock having    been
owned by the Participant for such period as the Company’s Treasurer may   
determine and having a Market Value as of the date of exercise equal to the   
exercise price, (iii) if approved by the Committee, delivery of the
Participant’s    promissory note for the exercise price (but not if the
Participant is a director or    executive officer of the Company), or (iv)
solely to the extent permitted by    applicable law, if the Company Non-Voting
Stock is traded on a national    securities exchange or quoted on a national
quotation system sponsored by the    Financial Industry Regulatory Authority,
and the Committee authorizes, through    a procedure whereby the Participant
delivers irrevocable instructions to a broker    reasonably acceptable to the
Committee to deliver promptly to the Company an    amount equal to the purchase
price, and (v) any combination of (i) – (iv) above or    any other means the
Committee deems acceptable and that are permitted by    applicable law.     
(e)  Non-Transferability of Options. Except as expressly provided in an Option 
  Agreement, no Stock Option shall be transferable by the Participant otherwise 
  than by will, the laws of descent and distribution or by operation of the
last    validly filed beneficiary designation, filed on a form acceptable to the
Company,    and all Stock Options shall be exercisable, during the Participant’s
lifetime, only    by the Participant. Notwithstanding the foregoing, the
Committee may    determine, in its sole discretion, at the time of grant or
thereafter that a Non-    Qualified Stock Option that is otherwise not
transferable pursuant to this Section    is transferable to a Family Member in
whole or in part and in such circumstances,    and under such conditions, as
determined by the Committee, in its sole    discretion.A      Non-Qualified
Stock Option that is transferred to a Family Member of the    optionee pursuant
to the preceding sentence (i) may not be subsequently    transferred otherwise
than by will or by the laws of descent and distribution and    (ii) remains
subject to the terms of this Plan and the applicable Award    Agreement. Any
shares of Company Non-Voting Stock acquired upon the    exercise of a
Non-Qualified Stock Option by a permissible transferee of a Non-    Qualified
Stock Option or a permissible transferee pursuant to a transfer after the   
exercise of the Non-Qualified Stock Option shall be subject to the terms of
this    Plan and the applicable Award Agreement.    (f)  No Rights to Options;
No Stockholder Rights. No employee shall have any claim    to be granted an
Option under the Plan, and there is no obligation for uniformity 

 

-12-

 


  of treatment of employees. No Option shall confer upon a Participant any
rights    as a stockholder or any claim to dividends paid with respect to any
shares of    Company Non-Voting Stock to which the Option relates unless and
until such    shares of Company Non-Voting Stock are duly issued to him or her
in    accordance with the terms of the Option Agreement.    (g)  Cancellation
and Rescission of Options. Unless otherwise determined by the    Committee at
grant, each Option Agreement shall provide that a Participant    engages or has
engaged in Detrimental Activity after the Grant Date of any    Option, all
vested and unvested Options held by the Participant shall thereupon    terminate
and expire.    (h)  Options to Participants Outside the United States. The
Committee may modify    the terms of any Option under the Plan granted to a
Participant who is, at the time    of grant or during the term of the Option,
resident or primarily employed outside    of the United States in any manner
deemed by the Committee to be necessary or    appropriate in order that such
Option shall conform to laws, regulations, and    customs of the country in
which the Participant is then resident or primarily    employed, or so that the
value and other benefits of the Option to the Participant,    as affected by
foreign tax laws and other restrictions applicable as a result of the   
Participant’s residence or employment abroad, shall be comparable to the value 
  of such an Option to a Participant who is resident or primarily employed in
the    United States. An Option may be modified under this subsection in a
manner that    is inconsistent with the express terms of the Plan, so long as
such modifications    will not contravene any applicable law or regulation.   
(i)  Termination of Options. Each Option shall terminate and may no longer be   
exercised in accordance with the following provisions:      (i)   if the
Participant’s employment shall have been terminated by    his or her resignation
(before Retirement) or by the Company or Subsidiary for    Cause, all of the
Participant’s Options shall terminate and may no longer be    exercised on the
first to occur of (A) the date that is forty-five (45) days from the   
termination date or (B) the expiration date of the Option); provided that, with 
  respect to a termination for Cause, a duly authorized officer or officers of
the    Company may determine, solely in his or their discretion to limit the
exercise of    Options to a time period shorter than that described in (A);if
the Participant’s    employment shall have been terminated by the Company or
Subsidiary without    Cause (before his or her Retirement, Disability or death),
then the Participant    may at any time within a period of fifteen (15) months
after such Termination    exercise his or her Options to the extent that the
Options were exercisable    (vested) on the date of termination of employment; 
    (ii)   if the Participant’s employment shall have been terminated    because
of Retirement, then the Option shall not terminate and the Participant    may
exercise the Option pursuant to the terms of the applicable Option    Agreement;
provided, however, that if such Participant without the prior written    consent
of the Company (A) shall become employed by or perform services for    any
Person or entity in a business in competition with any business of the   
Company or any Subsidiary, or (B) directly or indirectly solicits any then
current    employee of the Company or any Subsidiary for employment by a Person
or 

 

-13-

 


entity in a business in competition with any business of the Company or any
Subsidiary, or (C) directly or indirectly solicits or induces any Person for the
purpose of causing any investment management client of the Company or any
Subsidiary (1) to withdraw any funds for which the Company or Subsidiary provide
investment management or advisory services, or (2) not to engage the Company or
Subsidiary to provide investment management or advisory services for any funds,
then all of the Participant’s Options shall immediately terminate on the first
date that any of the foregoing shall occur and may no longer be exercised;

     (iii) if the Participant’s employment shall have been terminated because of
his or her Disability, then he or she may at any time within a period of fifteen
(15) months after such termination of employment exercise any or all of his or
her Options, all of which shall be exercisable (vested) immediately on the date
of Termination; and

     (iv) if the Participant dies, then his or her estate, personal
representative or beneficiary to whom it has been transferred (in accordance
with the terms of this Plan) may at any time within a period of fifteen (15)
months after the Participant’s death exercise any or all of his or her Options,
all of which shall be exercisable (vested) immediately at the time of death;

Provided, however, that the Committee may, at its sole discretion, provide
specifically in an Option Agreement for such other period of time (shorter or
longer than as set forth above) during which a Participant may exercise an
Option after Termination as the Committee may approve, subject to the overriding
limitation that no Option may be exercised to any extent by anyone after the
date of expiration of the Option.

(j)     

Unvested Stock Options. Unless otherwise determined by the Committee, or as
otherwise set forth herein, including, without limitation, at Section
6.4(i)(iii), Stock Options that are not vested (either by operation of this Plan
or under an agreement or otherwise) as of the date of a Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.

(k)     

Incentive Stock Option Limitations. To the extent that the aggregate Fair Market
Value (determined as of the time of grant) of the Company Non-Voting Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under this Plan and/or any other
stock option plan of the Company or any Subsidiary exceeds $100,000, such
Options shall be treated as Non-Qualified Stock Options. Incentive Stock Options
shall be granted to Employees only. Should any provision of this Plan not be
necessary in order for the Stock Options to qualify as Incentive Stock Options,
or should any additional provisions be required, the Committee may, in its sole
discretion, amend this Plan accordingly, without the necessity of obtaining the
approval of the Voting Stockholders of the Company.

(l)     

Form, Modification, Extension and Renewal of Stock Options. Subject to the terms
and conditions and within the limitations of this Plan, Stock Options shall be
evidenced by such form of agreement or grant as is approved by the Committee,
and the Committee may, in its sole discretion, modify, extend or

-14-

 


 

renew outstanding Stock Options granted under this Plan (provided that the
rights of a Participant are not reduced without his or her consent and provided
further that such action does not subject the Stock Option to Section 409A of
the Code). Notwithstanding the foregoing, an outstanding Option may not be
modified to reduce the exercise price thereof nor may a new Option at a lower
price be substituted for a surrendered Option (other than adjustments or
substitutions in accordance with Section 4.2), unless such action is approved by
the Voting Stockholders of the Company.

(m)     

Other Terms and Conditions. Stock Options may contain such other provisions,
which shall not be inconsistent with any of the terms of this Plan, as the
Committee shall, in its sole discretion, deem appropriate.

ARTICLE VII

RESTRICTED STOCK

     7.1 Awards of Restricted Stock. Shares of Restricted Stock may be issued
either alone or in addition to other Awards granted under the Plan. The
Committee shall, in its sole discretion, determine the Eligible Employees to
whom, the time or times at which, and the performance conditions (if any)
applicable to, grants of Restricted Stock and shall also determine the number of
shares of Company Non-Voting Stock to be awarded, the price (if any) to be paid
by the Participant, the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards. As it deems necessary or appropriate,
including to comply with Code Section 162(m), the Committee may condition
receipt of the grant of Restricted Stock upon the attainment of annual
performance goals, as described in Section 7.4. In addition, the Committee may
condition the vesting of Restricted Stock upon the attainment of specified
performance targets or such other factors as the Committee may determine, in its
sole discretion, including to comply with the requirements of Section 162(m) of
the Code. Unless otherwise determined by the Committee at grant, each Award of
Restricted Stock shall provide that in the event the Participant engages in
Detrimental Activity after the grant of Restricted Stock, all unvested
Restricted Stock shall be immediately forfeited to the Company.

     7.2 [RESERVED]

     7.3 Awards and Certificates. Participants selected to receive Restricted
Stock Awards shall comply with the applicable terms and conditions of the
Restricted Stock Award. Further, all Awards shall be subject to the following:

(a) Purchase Price. The purchase price, if any, of Restricted Stock shall be
fixed by the Committee. The purchase price for shares of Restricted Stock may,
to the extent permitted by applicable law, be more or less than par value and
may be zero.

(b) Non-Issuance of Certificates. Participants receiving an Award of Restricted
Stock shall be issued neither shares of Company Non-Voting Stock nor certificate
in respect of such Award. Rather, each such Award shall be recorded as a book
entry in such manner as is administratively expedient and permitted by law.
Notwithstanding the foregoing, if the Committee, in its sole discretion,
determines to issue a Participant receiving an Award of Restricted Stock a stock
certificate in respect of such shares of Restricted Stock, such certificate
shall be

-15-

 


registered in the name of such Participant, and, if applicable, shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award substantially in the following form:

“The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions (including, without
limitation, the right of Eaton Vance Corp. to repurchase the shares) of the
Eaton Vance Corp. 2008 Omnibus Incentive Plan and an Award Agreement entered
into by the registered owner and Eaton Vance Corp. Copies of such Plan and Award
Agreement are on file in the offices of Eaton Vance Corp.”

In such case, the Committee may require that the stock certificates evidencing
shares of Restricted Stock be held in custody by a designated escrow agent
(which may, but need not be, the Company) until the restrictions thereon shall
have lapsed, and include any restrictions or limitations that the Committee may
otherwise deem necessary or appropriate.

(c) Restrictions and Restriction Period. During the period or periods
established by the Committee and set forth in the Restricted Stock Agreement
(i.e., the Restriction Period), each Award of Restricted Stock shall be subject
to limitations on transferability and a Risk of Forfeiture (which may take the
form of a right of the Company to repurchase the Restricted Stock for such
consideration, if any, as the Committee shall have determined at grant) arising
on the basis of such conditions related to the continuation of employment or the
attainment of performance goals or otherwise as the Committee may determine. 
Any such Risk of Forfeiture may be waived, or the Restriction Period shortened,
at any time by the Committee on such basis as it deems appropriate.

(d) Rights Pending Lapse of Risk of Forfeiture. Except as otherwise provided in
the Plan or in an Award Agreement, at all times prior to lapse of the Risk of
Forfeiture applicable to, or forfeiture or repurchase of, an Award of Restricted
Stock, the Participant shall have all of the rights of, and be subject to the
limitations of, a non-Voting Stockholder of the Company as to such shares of
Company Non-Voting Stock, including the right to receive any dividends paid with
respect to the shares; provided that, no such rights of a shareholder, including
rights to receive dividend payments, shall attach to Performance Awards of
Restricted Stock that are granted subject to the satisfaction of performance
objectives, until such time as the Restricted Stock is actually granted to the
Participant after attainment of the performance objectives. The Committee, as
determined at the time of an Award, may permit or require the payment of cash
dividends to be deferred and, if the Committee so determines, reinvested in
additional Restricted Stock to the extent shares of Company Non-Voting Stock are
available under Section 4.

(e) Effect of Termination. Unless otherwise determined by the Committee at or
after grant and subject to the applicable provisions of the Restricted Stock
Agreement, upon Termination with the Company and its Subsidiaries for any reason
during the Restriction Period, all shares of Restricted Stock still subject to
Risk of Forfeiture shall be forfeited (or subject to repurchase, if applicable);
provided, however, that military or sick leave shall not be deemed a termination
of

-16-

 


  employment or other association, if it does not exceed the longer of ninety
(90)    days or the period during which the absent Participant’s reemployment
rights, if    any, are guaranteed by statute or by contract.    (f)  Lapse of
Restrictions. Subject to Section 12.4 below (relating to satisfaction of   
withholding obligations), if and when the Risk of Forfeiture expires without a 
  prior forfeiture of the Restricted Stock, the bookkeeping entry reflecting
the    Award of Restricted Stock shall be updated to reflect that the Award is
no longer    subject to a Risk of Forfeiture; provided that, if the Committee so
determines, the    Committee may authorize certificates with respect to such
shares of Company    Non-Voting Stock and instruct that they be delivered to the
Participant, subject to    all requirements set forth herein.    (g) 
Non-Transferability. No Award shall be transferable by the Participant
otherwise    than by will, the laws of descent and distribution or by operation
of the last    validly filed beneficiary designation, filed on a form acceptable
to the Company.    Any Award that is transferred to a Family Member or
beneficiary pursuant to the    preceding sentence (i) may not be subsequently
transferred otherwise than by    will or by the laws of descent and distribution
and (ii) remains subject to the    terms of this Plan and the applicable Award
Agreement. Any shares of Company    Non-Voting Stock by a permissible transferee
shall be subject to the terms of this    Plan and the applicable Award
Agreement.    (h)  Buyouts. The Company may at any time offer to buy out any
outstanding Award    for a payment in cash, shares of Company Non-Voting Stock
or other property    based on such terms and conditions as the Committee shall
determine.    (i)  Awards to Participants Outside the United States. The
Committee may modify    the terms of any Award under the Plan granted to a
Participant who is, at the time    of grant or during the term of the Award,
resident or primarily employed outside    of the United States in any manner
deemed by the Committee to be necessary or    appropriate in order that such
Award shall conform to laws, regulations, and    customs of the country in which
the Participant is then resident or primarily    employed, or so that the value
and other benefits of the Award to the Participant,    as affected by foreign
tax laws and other restrictions applicable as a result of the    Participant’s
residence or employment abroad, shall be comparable to the value    of such an
Award to a Participant who is resident or primarily employed in the    United
States. An Award may be modified under this subsection in a manner    that is
inconsistent with the express terms of the Plan, so long as such   
modifications will not contravene any applicable law or regulation. 

 

     7.4 Additional Requirements for Performance Awards. Restricted Stock may be
granted to Covered Employees or others (as the Committee may determine) subject
to the attainment of pre-established performance goals, as described below.
Restricted Stock (including Restricted Stock granted contingent upon the
attainment of pre-established performance goals) may also be granted subject to
a Risk of Forfeiture based on the provisions of Section 7.3(d) above, and may
include that the Risk of Forfeiture may lapse upon the achievement of additional
pre-established performance goal or goals and other terms as set forth in this
Section 7.4.

(a) Performance Goals Generally. The performance goals for such Performance
Awards shall include one or more business criteria and may (but need not)

-17-

 


  include a targeted level or levels of performance with respect to each such   
criterion, as specified by the Committee consistent with this Section 7.4.   
Performance goals shall be objective, shall be for a specified period and shall 
  otherwise meet the requirements for performance-based compensation under   
Code Section 162(m), including the requirement that the outcome of performance 
  goals be “substantially uncertain” at the time established. The Committee may 
  determine that such Award shall be granted upon achievement of any one or   
more performance goal or that two or more of the performance goals must be   
attained as a condition to vesting or delivery of shares of Company Non-Voting 
  Stock or retention or non-forfeiture of such Award. Performance goals may   
differ for separate Awards granted to any one Participant or to different   
Participants, and may be different for Performance Periods.      (b)  Business
Criteria. One or more of the following business criteria for the    Company, on
a consolidated basis, and/or for specified Subsidiaries, business    units,
funds or ventures of the Company (except with respect to the total   
stockholder return and earnings per share criteria), shall be used by the   
Committee in establishing performance goals for such Award: (1) earnings per   
share; (2) revenues; (3) cash flow; (4) cash flow return on investment; (5)
return    on assets, return on investment, return on capital, or return on
equity; (6)    identification and/or consummation of investment opportunities or
completion of    specified projects in accordance with corporate business plans;
(7) operating    margin; (8) net income, net operating income, pretax earnings,
pretax earnings    before interest and depreciation and amortization, pretax
operating earnings after    interest expense and before incentives and service
fees and extraordinary or    special items, operating earnings or adjusted
operating earnings; (9) total    stockholder return; (10) commissions paid or
payable to certain marketing    personnel which are subjected to the
Participant’s customary override    commissions; (11) any of the above goals as
compared to the performance of a    published or special index deemed applicable
by the Committee including, but    not limited to, the Standard & Poor’s 500
Stock Index or other indexes or groups    of comparable companies referenced in
the Company’s annual report on Form    10-K in respect to Item 401(l) of
Regulation S-K; (12) new exchange fund assets    acquired during a performance
period; (13) the value of all financial assets    resulting from an
extraordinary acquisition of assets; and (14) the performance of    one or more
of the Eaton Vance funds as compared to a peer group or index or    other
benchmark deemed applicable by the Committee. The specific    performance goal
or goals established by the Committee with respect to such    Award or the terms
of the Award Agreement shall be subject to adjustment by    the Committee for
any change in law, regulations and interpretations occurring    after the Grant
Date of the Award so as to enable all compensation to a Covered    Employee
attributable to the Award to constitute “performance-based    compensation”
within the meaning of Code Section 162(m).      (c)  Timing For Establishing
Performance Goals. Performance goals applicable to    both (i) Awards of
Restricted Stock granted upon the condition that a specified    goal or goals be
achieved during a Performance Period, or (ii) Awards of    Restricted Stock
granted subject to a Risk of Forfeiture that lapses upon the    achievement of
pre-established performance goals shall be measured over the    applicable
Performance Period. The Performance Period will be specified in the   
Restricted Stock Agreement. Performance goals shall be established not later 

 

-18-

 


  than 90 days after the beginning of any Performance Period applicable to such 
  Award, or at such other date as may be required or permitted for
“performance-    based compensation” under Code Section 162(m).    (d)  Special
Definitions. For purposes of this Section: “performance period” means    the
period over which an applicable performance goal or goals must be met;   
“extraordinary acquisition of assets” means an unusual or nonrecurring event   
affecting the Company or any Subsidiary, or any business division or unit or
the    financial statements of the Company or any Subsidiary, involving the
acquisition    of new financial assets to be managed or administered for
advisory or other fees    by any Subsidiary or any business division or unit,
such as the acquisition of    investment companies or partnerships (or their
assets) previously managed by    other persons, the acquisition of other
investment advisory or management firms    (or their assets) or the formation of
joint ventures, partnerships or similar entities    with other firms, provided
that such fees shall be based upon such assets and    payable to the Subsidiary
or business division or unit upon consummation of the    transaction (but the
formation of new investment companies or partnerships by    the Company or any
Subsidiary or the acquisition of new private accounts to be    managed by the
Company or any Subsidiary in the ordinary course of its business    shall not
constitute an extraordinary acquisition of assets); and “new exchange    fund
assets” means all financial assets acquired during a performance period   
resulting from the private offering of shares or units of one or more exchange 
  funds offered and managed by any Subsidiary or Subsidiaries of the Company,   
including all qualifying assets acquired by an exchange fund during a   
performance period to ensure the nontaxability of the exchange of contributed   
securities for shares or units of the fund (with all financial assets acquired
by an    exchange fund during a performance period valued as at the close of
business on    the exchange date, using the valuation of such assets employed by
the fund at    such date). 

 

ARTICLE VIII

CHANGE IN CONTROL PROVISIONS

     8.1 Benefits. In the event of a Change in Control of the Company and except
as otherwise provided by the Committee in any Award Agreement, a Participant’s
unvested Award shall not automatically vest and a Participant’s Award shall be
treated in accordance with one of the following methods determined by the
Committee, in its sole discretion:

(a) Awards, whether or not then vested, shall be continued, assumed, have new
rights substituted therefore, as determined by the Committee in its sole
discretion, and restrictions applicable to any Award granted prior to the Change
in Control shall not lapse upon a Change in Control; provided that, for purposes
of Incentive Stock Options, any assumed or substituted Stock Option shall comply
with the requirements of Treasury Regulation Section 1.424-1 (and any amendments
thereto).

(b) The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company or a Subsidiary for an amount of cash equal to the excess
of the Change in Control Price (as defined below) of the shares of Company
Non-Voting Stock covered by such Awards, over the aggregate

-19-

 


 

exercise price of such Awards. For purposes of this Section 8.1, “Change in
Control Price” shall mean the highest price per share of Company Non-Voting
Stock paid in any transaction related to a Change in Control of the Company.

(c)     

The Committee may, in its sole discretion, provide for the cancellation of any
Awards without payment, if the Change in Control Price is less than the Fair
Market Value of such Award on the date of grant.

(d)     

Notwithstanding anything else herein, the Committee may, in its sole discretion,
provide for accelerated vesting or lapse of restrictions, of an Award at the
time of grant or at any time thereafter.

ARTICLE IX

FORMULA PLAN FOR NON-EMPLOYEE DIRECTORS

     9.1 Formula Plan, In General. Non-Employee Directors of the Company shall
be granted Director Options as described in Section 9.2 and a Phantom Stock
Awards as described in Section 9.3. Unless otherwise specifically provided in
this Article IX, all Options granted under Section 9.2 shall be subject to the
general rules set forth for Option Awards under this Plan, including as set
forth in Article VI.

     9.2 Director Option. At the first Board meeting following the first
election to the Board of a person who was not, within twelve months preceding
election, either an officer or employee of the Company or any Subsidiary, a
Non-Employee Director shall be granted an Option to purchase such number of
shares of Company Non-Voting Stock that, on the Grant Date, has a value under
the Black-Scholes method of $50,000 (using the methodology used by the Company
in determining the value of Options granted to Eligible Employees). On the first
business day in November in each year, each Non-Employee Director shall receive
a Director Option to purchase such number of shares of Company Non-Voting Stock
that, on the Grant Date, has a value under the Black-Scholes method of $50,000
(using the methodology used by the Company in determining the value of Options
granted to Eligible Employees). In the event that on any Grant Date there is not
a sufficient number of shares of Company Non-Voting Stock available to implement
fully the preceding sentences, then each such director shall receive a pro rata
portion of the Director Option contemplated by the preceding sentences. The
Option Price for each Director Option shall be the Fair Market Value on the
Grant Date. Each Director Option shall become exercisable immediately on the
date of grant. No Director Option shall be exercisable later than ten years
after the date of grant. It is intended that each Director Option automatically
granted pursuant to this Section 9.2 shall be made pursuant to a formula plan as
defined in Release No. 34-37260 of the Securities and Exchange Commission
(adopting restated Rule 16b-3).

     9.3 Phantom Stock. At the first Board meeting following the first election
to the Board of a person who was not, within twelve months preceding election,
either an officer or employee of the Company or any Subsidiary, a Non-Employee
Director shall be granted a Phantom Stock Award equivalent to $50,000, with the
number of units of Phantom Stock actually awarded equal to $50,000 divided by
the Fair Market Value of a share of Company Non-Voting Stock on the Grant Date.
On the first business day in November in each year, each Non-Employee Director
shall be granted a Phantom Stock Award equivalent to $50,000, with the number of
units of Phantom Stock actually awarded equal to $50,000 divided by the Fair
Market Value of a share of Company Non-Voting Stock on the Grant Date.

-20-

 


(a)  Settlement. Phantom Stock Awards will vest and be settled on the first to
occur    of the second anniversary of the Grant Date or the date of the
Non-Employee    Director’s Termination (other than for Cause), or because of
death, Disability or    Unforeseeable Emergency, or upon a Change in Control.
Phantom Stock Awards    shall be settled in a lump sum cash payment equivalent
to the number of units of    Phantom Stock held (after adjustment under Sections
9.3(d) and (e)) on the    settlement date multiplied by the Fair Market Value of
a share of Company Non-    Voting Stock.    (b)  Non-Transferability of Phantom
Stock Award. Except as specifically authorized    by the Committee, Phantom
Stock Awards, or the rights represented thereby,    shall not be transferable by
the Participant otherwise than by will, the laws of    descent and distribution
or by operation of the last validly filed beneficiary    designation, filed on a
form acceptable to the Company. Any Award that is    transferred to a Family
Member or beneficiary pursuant to the preceding sentence    (i) may not be
subsequently transferred otherwise than by will or by the laws of    descent and
distribution and (ii) remains subject to the terms of this Plan and the   
applicable Award Agreement. Any shares of Company Non-Voting Stock by a   
permissible transferee shall be subject to the terms of this Plan and the
applicable    Award Agreement.    (c)  Except as specifically authorized by the
Committee, no purported assignment or    transfer of a Phantom Stock Award, or
of the rights represented thereby, whether    voluntary or involuntary, by
operation of law or otherwise (except by will, the    laws of descent and
distribution, or by operation of the last validly filed    beneficiary
designation), shall vest in the assignee or transferee any interest or    right
herein whatsoever.    (d)  Unfunded Promise; No Stockholder Rights. The grant of
a Phantom Stock Award    (as adjusted herein) shall constitute an unfunded
promise by the Company to pay    a cash amount, in accordance with the
requirements of Section 9.3. Such cash    amount is to be paid exclusively from
the general assets of the Company, and the    Non-Employee Director receiving
such Award shall be an unsecured creditor of    the Company with respect to all
Phantom Stock Awards. Except as specifically    provided herein, no Phantom
Stock Award shall confer upon a Non-Employee    Director any rights as a Voting
Stockholder or non-Voting Stockholder with    respect to the Award contemplated
herein.    (e)  Dividends. As dividends are paid with respect to Company
Non-Voting Stock, a    number of units of Phantom Stock with a current value
equal to the amount of the    dividend will be allocated to the account of each
Non-Employee Director with    respect to each unit of Phantom Stock Awarded
hereunder at the time such    dividends are paid to the stockholders of the
Company. The number of units of    Phantom Stock allocable will be determined by
first determining the value of the    total dividend that would have been paid
to a Non-Employee Director if each unit    of Phantom Stock held by him or her
at such time was an actual share of    Company Non-Voting Stock, and dividing
the aggregate value of the    hypothetical dividend by the Fair Market Value of
a share of Company Non-    Voting Stock, as of the date the dividend is declared
(rounded up to one    additional unit, as necessary). 

 

-21-

 


(f)     

Adjustments. Adjustments shall be made to the number of units of Phantom Stock
held by a Non-Employee Director, as necessary, in accordance with Section 4.2.

(g)     

Taxes. Amounts received with respect to a Phantom Stock Award are taxable as
regular income upon settlement. Non-Employee Directors receiving such Awards are
solely responsible for payment of all state, federal and local taxes applicable
thereto.

ARTICLE X

TERMINATION OR AMENDMENT OF PLAN

     10.1 Termination or Amendment. Notwithstanding any other provision of this
Plan, the Board or the Committee may at any time, and from time to time, amend,
in whole or in part, any or all of the provisions of this Plan (including any
amendment deemed necessary to ensure that the Company may comply with any
regulatory requirements), or suspend or terminate it entirely, retroactively or
otherwise; provided, however, that, unless otherwise required by law or
specifically provided herein, the rights of a Participant with respect to Awards
granted prior to such amendment, suspension or termination, may not be
materially impaired without the consent of such Participant and, provided
further, without the approval of the Voting Stockholders of the Company in
accordance with the laws of the State of Maryland, to the extent required by the
applicable provisions of Rule 16b-3, or Section 162(m) of the Code, pursuant to
the requirements of the exchange on which Company shares are traded, or, to the
extent applicable to Incentive Stock Options, Section 422 of the Code, no
amendment may be made which would:

(a)     

increase the aggregate number of shares of Company Non-Voting Stock that may be
issued under this Plan pursuant to Section 4.1 (except by operation of Section
4.2);

(b)     

increase the maximum individual Participant limitations as set forth in Section
6.2 (except by operation of Section 4.2);

(c)     

change the classification of Eligible Employees eligible to receive Awards under
this Plan;

(d)     

decrease the minimum option price of any Stock Option (except by operation of
Section 4.2);

(e)     

extend the maximum option period beyond ten years;

(f)     

alter the Performance Goals for the Award of Restricted Stock or the vesting of
Restricted Stock;

(g)     

award any Stock Option in replacement of a canceled Stock Option; or

(h)     

require stockholder approval in order for this Plan to continue to comply with
the applicable provisions of Section 162(m) of the Code or, to the extent
applicable to Incentive Stock Options, Section 422 of the Code.

-22-

 


In no event may this Plan be amended without the approval of the Voting
Stockholders of the Company in accordance with the applicable laws of the State
of Maryland to increase the aggregate number of shares of Company Non-Voting
Stock that may be issued under this Plan, decrease the minimum exercise price of
any Stock Option, or to make any other amendment that would require Voting
Stockholder approval under the rules of the exchange on which the Company
Non-Voting Stock of the Company are traded, or the rules of any other exchange
or system on which the Company's securities are listed or traded at the request
of the Company.

ARTICLE XI

UNFUNDED PLAN

     11.1 Unfunded Status of Plan. This Plan is an “unfunded” plan for incentive
and deferred compensation. With respect to any payments as to which a
Participant has a fixed and vested interest but that are not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Company.

ARTICLE XII

GENERAL PROVISIONS

     12.1 Legend. The Committee may require each person receiving shares of
Company Non-Voting Stock pursuant to a Stock Option or other Award under the
Plan to represent to and agree with the Company in writing that the Participant
is acquiring the shares without a view to distribution thereof. In addition to
any legend required by this Plan, the certificates for such shares may include
any legend that the Committee, in its sole discretion, deems appropriate to
reflect any restrictions on transfer.

     All certificates for shares of Company Non-Voting Stock delivered under the
Plan shall be subject to such stop transfer orders and other restrictions as the
Committee may, in its sole discretion, deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Company Non-Voting Stock is then listed or any
national securities exchange system upon whose system the Company Non-Voting
Stock is then quoted, any applicable Federal or state securities law, and any
applicable corporate law, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

     12.2 Other Plans. Nothing contained in this Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to Voting
Stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

     12.3 No Right to Employment or Directorship. Neither this Plan nor the
grant of any Option or other Award hereunder shall give any individual any right
with respect to continuance of employment, consultancy or directorship by the
Company or any Subsidiary, nor shall they be a limitation in any way on the
right of the Company or any Subsidiary by which an employee is employed or a
consultant or Non-Employee Director is retained to Terminate his or her
employment, consultancy or directorship at any time.

     12.4 Withholding of Taxes. The Company shall have the right to deduct from
any payment to be made pursuant to this Plan, or to otherwise require, prior to
the issuance or delivery of any shares

-23-

 


of Company Non-Voting Stock or the payment of any cash hereunder, payment by the
Participant of, any Federal, state or local taxes required by law to be
withheld, including without limitation, upon the vesting of Restricted Stock (or
other Award that is taxable upon vesting). Upon an election by a Participant
under Section 83(b) of the Code, he or she shall pay all required withholding to
the Company. Any statutorily required withholding obligation with regard to any
Participant may be satisfied, subject to the prior consent of the Committee, by
reducing the number of shares of Company Non-Voting Stock otherwise deliverable
or by delivering shares of Company Non-Voting Stock already owned. Any fraction
of a share of Company Non-Voting Stock required to satisfy such tax obligations
shall be disregarded and the amount due shall be paid instead in cash by the
Participant.

     12.5 No Assignment of Benefits. No Award or other benefit payable under
this Plan shall, except as otherwise specifically provided under this Plan, by
law or permitted by the Committee, be transferable in any manner, and any
attempt to transfer any such benefit shall be void, and any such benefit shall
not be liable in any manner for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such person.

    12.6 Listing and Other Conditions.

(a) Unless otherwise determined by the Committee, as long as the Company
Non-Voting Stock is listed on a national securities exchange or system sponsored
by a national securities association, the issue of any shares of Company
Non-Voting Stock pursuant to an Award shall be conditioned upon such shares
being listed on such exchange or system. The Company shall have no obligation to
issue such shares unless and until such shares are so listed, and the right to
exercise any Option or other Award with respect to such shares shall be
suspended until such listing has been effected.

(b) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Company Non-Voting Stock pursuant to an Option or other
Award is or may in the circumstances be unlawful or result in the imposition of
excise taxes on the Company under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Company Non-Voting Stock or Awards, and the right to
exercise any Option or other Award shall be suspended until, in the opinion of
said counsel, such sale or delivery shall be lawful or will not result in the
imposition of excise taxes on the Company.

(c) Upon termination of any period of suspension under this Section 12.6, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.

(d) A Participant shall be required to supply the Company with any certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

-24-

 


     12.7 Governing Law. This Plan and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Maryland (regardless of the law that might otherwise govern under applicable
Maryland principles of conflict of laws).

     12.8 Construction. Wherever any words are used in this Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply.

     12.9 Other Benefits. No Award granted or paid out under this Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Subsidiaries nor affect any benefits under any other
benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation.

     12.10 Costs. The Company shall bear all expenses associated with
administering this Plan, including expenses of issuing Company Non-Voting Stock
pursuant to any Awards hereunder.

     12.11 No Right to Same Benefits. The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

     12.12 Death/Disability. The Committee may in its sole discretion require
the transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may, in its discretion, also require that the agreement of the
transferee to be bound by all of the terms and conditions of the Plan.

     12.13 Section 16(b) of the Exchange Act. All elections and transactions
under this Plan by persons subject to Section 16 of the Exchange Act involving
shares of Company Non-Voting Stock are intended to comply with any applicable
exemptive condition under Rule 16b-3. The Committee may, in its sole discretion,
establish and adopt written administrative guidelines, designed to facilitate
compliance with Section 16(b) of the Exchange Act, as it may deem necessary or
proper for the administration and operation of this Plan and the transaction of
business thereunder.

     12.14 Section 409A of the Code. Awards under the Plan are intended to
comply with, or be exempt from, the applicable requirements of Section 409A of
the Code and shall be limited, construed and interpreted in accordance with such
intent. Although the Company does not guarantee any particular tax treatment, to
the extent that any Award is subject to Section 409A of the Code, it shall be
paid in a manner that is intended to comply with Section 409A of the Code,
including regulations and any other guidance issued by the Secretary of the
Treasury and the Internal Revenue Service with respect thereto.

     12.15 Successor and Assigns. The Plan shall be binding on all successors
and permitted assigns of a Participant, including, without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate.

     12.16 Severability of Provisions. If any provision of the Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.

-25-

 


     12.17 Payments to Minors, Etc. Any benefit payable to or for the benefit of
a minor, an incompetent person or other person incapable of receipt thereof
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Subsidiaries and their employees, agents and representatives with respect
thereto.

     12.18 Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.

ARTICLE XIII

EFFECTIVE DATE OF PLAN

     The Plan became effective on October 30, 2008, the date it was approved by
the voting stockholders of the Company. Restatement No. 2 became effective on
October 23, 2009, the date it was approved by the Voting Stockholders of the
Company; Restatement No. 3 became effective on October 26, 2010, the date it was
approved by the Voting Stockholders of the Company. This Restatement No. 4
became effective on October 26, 2011, the date it was approved by the Voting
Stockholders of the Company.

ARTICLE XIV

TERM OF PLAN

     No Award shall be granted pursuant to the Plan on or after October 31,
2018, but awards granted prior to such date may extend beyond that date.
Notwithstanding the foregoing provisions, provided that no Award (other than a
Stock Option) that is intended to be “performance-based” under Section 162(m) of
the Code shall be granted on or after the fifth anniversary of the date of
stockholder approval of the Plan, unless the Performance Goals set forth herein
are re-approved (or other designated performance goals are approved) by the
stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which stockholders approve the Performance
Goals set forth herein.

Eaton Vance Corp.

By: /S/ Thomas E. Faust Jr.

Title: Chief Executive Officer

-26-

 